MEMORANDUM **
Marcelo Beltran Marroquin appeals from the sentence imposed following his guilty-plea conviction for one count of conspiracy to commit mail fraud, in violation of 18 U.S.C. § 371. Specifically, he challenges the $697,359 restitution ordered by the district court. We have jurisdiction under 28 U.S.C. § 1291 and affirm.
*533We review for clear error the district court’s factual findings with respect to monetary loss to victims. United States v. Bright, 353 F.3d 1114, 1118 (9th Cir.2004). Facts adduced at the sentencing hearing included defendant’s admission that he participated in a scheme to file fraudulent unemployment claims, his possession of payroll documents which provided information to further such a scheme, and his connection to addresses receiving $697,359 in unemployment checks based on fraudulent claims. We conclude the district court did not clearly err in finding these facts supported defendant’s liability for restitution in the amount of $697,359. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.